Citation Nr: 1537295	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand injury.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2015 Appellant Brief, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of service connection for bilateral hearing loss is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not support a finding of a current disability with respect to residuals of a right hand injury at any point during the pendency of the claim or prior to the Veteran's filing of a claim.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right hand injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision in June 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran was informed in the January 2010 letter, the subsequent June 2010 rating decision, and in the March 2011 statement of the case of the need for medical or other evidence related to his right hand injury.  The Veteran provided no such information.  

The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Veteran in the present case did not provide VA with any information or authorization to obtain any medical evidence.  Thus, the Board finds that VA has fulfilled its duty to assist in this regard.  

The Board notes that no VA examination was provided with respect to the Veteran's right hand injury claim.  However, as discussed further below, none is warranted, as there is no evidence of a current disability.  Accordingly, the Board finds that VA has no duty to assist with respect to obtaining a VA examination in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records include an August 1967 report of medical history noting a fracture of the right thirds metacarpal one year prior with no resulting deformity.  

Post-service, the evidence of record contains nothing indicating symptoms or treatment for a right hand disability.  In this regard, even statements submitted by the Veteran are absent of any mention with respect to current symptoms or residuals with respect to his right hand.  

Thus, considering the evidence of records in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  As explained below, not only does the evidence of record not contain a current disability, but there is no competent, credible or probative evidence whatsoever to support a finding that there exists a medical nexus between any current impairment and service, to include the noted fracture.  

As for the matter of current disability, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In this case, the Board notes that the Veteran has reported no current disability with respect to his right hand.  In his December 2010 claim, the Veteran notes only that he broke his hand while in service.  Furthermore, the Veteran has provided no information with respect to current treatment he is receiving for his right hand.  Therefore, service connection cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

To the extent that the Veteran is suggesting residuals of a right hand injury simply by filing a service connection claim, the Board finds that there is also no medical indication whatsoever that even suggests that here exists a medical nexus between any current residuals of the right hand injury and the fracture noted in service.  There is no medical or lay evidence reflecting any such opinion or comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  The only reference to a right hand injury is the August 1967 statement, noting a prior fracture to the right hand in service.  However, at that time, the Veteran was found to have no residuals.  

Thus, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's right hand disability.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, as explained above, the evidence of record provides no indication that the Veteran has, or has had during some time frame relevant to this appeal, a right hand disability.  While an in-service injury is noted, there is also no indication that such has resulted in residuals.  As noted above, the only evidence related to the Veteran's right hand disability reports no residuals one year after the injury.  

The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of a right hand disability, as the evidence does not support the existence of such.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

For all of the foregoing reasons, the Board finds that the Veteran's claim for service connection for a right hand disability must be denied.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for residuals of a right hand injury is denied.  


REMAND

Although the Board regrets additional delay, a remand is necessary with respect to the Veteran's bilateral hearing loss claim to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that a new VA examination with an etiological opinion is necessary to determine whether the Veteran's hearing loss is related to his military service.  In this regard, a May 2010 VA examiner concluded that the Veteran's hearing loss was less likely than not caused by or the result of his military service.  The examiner based this opinion on the fact that the Veteran had normal hearing at discharge.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  

In rendering her opinion, the VA examiner did not address the fact that the Veteran had threshold shifts from entrance to separation from service.  Furthermore, it is unclear if the VA examiner converted the service audiogram results according to ISO-ANSI standards.  In this regard, the Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In the present case the Veteran's entrance and separation examinations are dated October 1964 and October 1967 respectively.  Thus, both require an ISO-ANSI conversion.  Therefore, remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss.  The claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss is related to the Veteran's military service, to include his claimed noise exposure as part of an artillery unit.  

The examiner must comment on the significance, if any, of the threshold shifts from entrance to separation, after converting the audiograms to ISO-ANSI, where appropriate.  

The examiner must consider all evidence of record, to include lay statements pertaining to onset and continuity of symptomatology.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


